Exhibit 10.26
 
FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this __ day of November, 2012, but effective as of October 5, 2012,
by and between SILICON VALLEY BANK (“Bank”) and LOCATION BASED TECHNOLOGIES,
INC., a Nevada corporation (“Borrower”).
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of January 5, 2011 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”). Bank
has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
B.           Borrower has requested that Bank amend the Loan Agreement to extend
the Non Formula Line Maturity Date and make certain other revisions to the Loan
Agreement as more fully set forth herein.
 
C.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.            Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.            Amendments to Loan Agreement.
 
2.1           Section 2.2 (Payment of Interest on the Credit Extensions).
Section 2.2(a) of the Loan Agreement is amended in its entirety and replaced
with the following:
 
(a)           Interest Rate.  Subject to Section 2.2(b), the principal amount
outstanding under the Non Formula Line shall accrue interest at a floating per
annum rate equal to the following: (i) through April 5, 2013, the greater of (A)
the Prime Rate, plus four and one half percent (4.50%), or (B) eight and one
half percent (8.50%), and (ii) from and after April 6, 2013, the greater of (A)
the Prime Rate, plus four and one half percent (4.50%), or (B) ten and one half
percent (10.50%).  Interest shall be payable monthly in accordance with Section
2.2(f) below.
 
2.2           Section 13 (Definitions).  The following definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:
 
“Non Formula Line Maturity Date” is October 5, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Limitation of Amendments.
 
3.1           The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
3.3           In addition to those Events of Default specifically enumerated in
the Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle the Bank to exercise all rights and remedies provided to the Bank under
the terms of any of the other Loan Documents as a result of the occurrence of
the same.
 
4.            Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
 
2

--------------------------------------------------------------------------------

 
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.            Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.            Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of the Reaffirmation of Unconditional Guaranty substantially
in the form attached hereto as Schedule 1, duly executed and delivered by
Guarantor, (c) Borrower’s payment of a non refundable amendment fee in an amount
equal to Six Thousand Dollars ($6,000), and (d) payment of Bank’s legal fees and
expenses in connection with the negotiation and preparation of this Amendment.
 
[Signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
           
SILICON VALLEY BANK
           
By:
     
Name:
     
Title:
                     
BORROWER
           
LOCATION BASED TECHNOLOGIES, INC.
           
By:
     
Name:
     
Title:
             

 
 
 
 
 
[Signature Page to Fourth Amendment to Loan and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
Schedule 1
 
REAFFIRMATION OF UNCONDITIONAL GUARANTY
 
Section 1.          Guarantor hereby acknowledges and confirms that it has
reviewed and approved the terms and conditions of the Fourth Amendment to Loan
and Security Agreement dated as of even date herewith (the “Amendment”).
 
Section 2.          Guarantor hereby consents to the Amendment and agrees that
the Guaranty relating to the Obligations of Borrower under the Loan Agreement
shall continue in full force and effect, shall be valid and enforceable and
shall not be impaired or otherwise affected by the execution of the Amendment or
any other document or instrument delivered in connection herewith.
 
Section 3.          Guarantor represents and warrants that, after giving effect
to the Amendment, all representations and warranties contained in the Guaranty
are true, accurate and complete as if made the date hereof.
 
Dated as of November __, 2012




GUARANTOR
         
GREGGORY S. HAUGEN
 


 
Schedule 1 Page 1